Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2022.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0005], the run-on sentence should be addressed: --…a fluid inlet line coupled to the housing and configured to be directly fluidly coupled to a residential hose bib, the fluid inlet line…--. [0015] ends in an extraneous period: --…organisms. [[.]]--. The remainder of the specification should be reviewed for grammatical correctness and typographical errors. Appropriate correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 35, Figure 2A. This is merely an example, and the remainder of the disclosure should be reviewed for supporting description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 & 10 are objected to because of the following informalities: 
for claim 2, the phrase “wherein the fluid heated within the heat exchanger is supplied with the fluid from the heat exchanger through the fluid outlet line,” appears to be providing the heated fluid twice, and should be amended. 
for claim 10, “a one” should be amended to --one--. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, & 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as disclosed by Schuster (US 20070056209) or, in the alternative, under 35 U.S.C. 103 as obvious over Lindsay et al. (US 20070084105, “Lindsay”).
For Claim 1, Schuster discloses a system for exterminating insects (the embodiment of Figures 6-7 in light of “wherein similar reference characters denote similar elements throughout the several views,” [0045]) comprising: 
a housing (“optional means for moving the invention may be provided by a dolly 310, cart or other mobile structure or platform on a roller or on wheels or casters for moving heavy objects,” [0073] at least the cart and mobile structure form a housing); 
a fluid-heating assembly housed within the housing (as noted below, the claimed components are discussed in the disclosure of Schuster as bracket mounted 330 to the cart or dolly or mobile structure, [0078]) and comprising: access
one or more fuel reserves (630, Fig. 6); 
one or more burners (120) that receive fuel from the one or more fuel reserves [0077]; and 
a heat exchanger (water heater tank 210 and heating coils 521) defining a sinuous flow path (defined by the coiled arrangement, [0075]) positioned to receive heat from the one or more burners [0075]; 
a fluid inlet line (106) coupled to the housing (Fig. 6) and fluidly connectable to a residential hose bib (“The water connection valve 106 may fit any of many conventional hose or faucet fittings,” [0064]), the fluid inlet line being fluidly coupled to the sinuous flow path of the heat exchanger (in that 106 lets water into the system which is heated by 210, [0077]), such that fluid is directed from the fluid inlet line directly to the sinuous flow path of the heat exchanger [0077]; and 
a fluid outlet line (321 leading to 124, 140) coupled to the housing and fluidly coupled to the sinuous flow path of the heat exchanger such that the fluid is directed from the sinuous flow path of the heat exchanger directly through the fluid outlet line, wherein the fluid within the heat exchanger is heated to an extermination temperature [0071 & 76].
If Applicant disagrees that Schuster discloses the fluid-heating assembly housed within the housing, then Lindsay, like prior art above, teaches a portable pest control system (title, disclosure) further comprising a mobile platform 12 housing heating components for extermination [0026-27].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the cart, dolly, or mobile structure of Schuster with an encapsulating mobile structure as taught by Lindsay, in order to protect the components from environmental factors, for non-limiting example.
For Claim 9, the above-modified reference teaches the system of claim 1, and Schuster further discloses wherein the fluid outlet line is rated to hold water at temperatures between about 190 degrees F to about 200 degrees F (“The present invention provides for a completely self-contained unit used to generate and inject super-heated steam at a temperature of 275-350.degree. F.” [0056] since the system of Schuster can handle temperatures up to 350 degrees F, then the fluid outlet line is rated to hold water at 190-200 degrees F).
For Claim 12, Schuster (or Schuster in view of Lindsay) discloses the system of claim 1, wherein the fluid inlet line comprises a pressure regulating valve that regulates a pressure of the fluid flowing through the heat exchanger between about 30 psi to about 60 psi (wherein valve 108 works in conjunction with the remainder of the heat exchange system to keep the internal pressure between 30-50 psi, [0080]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (or Schuster in view of Lindsay) and Rocha et al. (US 20170290324, “Rocha”). 
For Claim 2, Schuster (or Schuster in view of Lindsay) discloses the system of claim 1, and Schuster further discloses further comprising an application stem (probe 126) coupled to the fluid outlet line (near 123), the application stem comprising: 
a modular hollow shaft (126) comprising a first end (top of 126) and a second end (bottom of 126) and defining one or more perforations adjacent the second end (where the tip 140 comprises perforations which are near the bottom of the probe 126) and a modular tip receiver opening formed at the second end (the opening at the bottom of probe 126); 
a modular tip removably coupled to the modular tip receiver opening (via threads 810), wherein the fluid heated within the heat exchanger is supplied with the fluid from the heat exchanger through the fluid outlet line, and the fluid exits the application stem through the one or more perforations (as best understood, the fluid output from the heat exchanger moves through the aforementioned outlet line to the application stem and through the aforementioned perforations).
Schuster or Schuster in view of Lindsay is silent to the application stem being removably coupled to the fluid outlet line; a modular tip receiver positioned within the modular tip receiver opening and receiving the modular tip.
Rocha, like prior art above, teaches an extermination device using steam (title, disclosure) further comprising an application stem (each 40) being removably coupled to a fluid outlet line (at 42, [0058], note the modular discussion, as such, the extensions 40 must be reconfigurable/removable); a modular tip receiver (52) positioned with a modular tip receiver opening (the end of hose 40, Fig. 4) and receiving a modular tip (64, [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the application stem and the tip arrangement of Schuster or Schuster in view of Lindsay, with a removable stem and the adapter as taught by Rocha, in order to not only provide a system which is easy to disconnect and transport when not in use, but also a more effective system which is capable of providing a larger area of steam application.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the connection of the application stem accepting the modular tip receiver therein, in order to prevent the opening 54 of the spike attachment from wearing out or the small piece of material between the openings 54 & 60 from breaking, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For Claim 3, the above-modified reference teaches the system of claim 2, and Schuster further discloses further comprising an application valve that controls fluid flow to the application stem (control device 570, [0078]).
For Claim 4, the above-modified reference teaches the system of claim 2, and Schuster further discloses the application stem further comprising a grip (132).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster (or Schuster in view of Lindsay) and Anderson (US 1921901).
For Claim 5, the above-modified reference teaches the system of claim 4.
The above-modified reference is silent to wherein the grip comprises a t-handle extension.
Anderson, like prior art above, teaches an insect control device (title, disclosure), further comprising a grip comprises a t-handle extension (5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the top end of the application stem of the above-modified reference with a t-handle extension as taught by Anderson, in order to provide the user with more control over the device, as is well known in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster (or Schuster in view of Lindsay) and McFee (US 2242789).
For Claim 7, the above-modified reference teaches the system of claim 2, and Schuster further discloses wherein the tip comprises at least 10 perforations (Fig. 8 clearly illustrates 10 openings 820).
The above-modified reference is silent to the perforations being in the modular hollow shaft.
McFee, like prior art above, teaches a soil injection device (title, disclosure) further comprising apertures in the tube (5) sidewall.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to move the perforations in the tip of the above-modified reference into the hollow tube as taught by McFee, in order to avoid blocking the apertures, and allow for the use of the apertures, as is well known in the art.

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster and Lindsay
For Claim 10, Schuster (or Schuster in view of Lindsay) discloses the system of claim 1, and Lindsay further teaches wherein the housing comprises a one or more sidewalls (Fig. 2) and a moveable door moveably coupled to the one or more sidewalls (13, [0023]).
The above-modified reference is silent to the top being moveably coupled to the one or more sidewalls.
It would have been an obvious matter of design choice to provide a portion or all of the top of the housing of the device movably coupled to the remainder of the housing, in order to provide sufficient access to all parts of the system, and since Applicant has not disclosed that the top being moveable solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the doors as taught by Lindsay.
For Claim 11, Schuster (or Schuster in view of Lindsay) discloses the system of claim 1, and Lindsay further teaches further comprising a support cart that comprises a chassis and one or more wheels rotatably coupled to the chassis (the axles and chassis supporting the mobile housing, as clearly illustrated in Fig. 2 and the accompanying description found at least in [0023]), wherein the housing is mounted to the chassis (Fig. 2).

Allowable Subject Matter
Claims 6 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 For Claim 6: While Schuster (or Schuster in view of Lindsay) and Rocha teach the claimed combination of components of the system for exterminating insects recited in claims 1 & 2, and Rocha further teaches wherein the application stem further comprises: a redirection pipe (26) to which the modular hollow shaft is removably coupled at the first end of the modular hollow shaft (Fig. 1), wherein the redirection pipe is couplable to the fluid outlet line (via 19, [0054]), and the fluid is redirected as it flows through the redirection pipe from a first direction to a second direction substantially perpendicular to the first direction (the fluid enters the bottom of the gun 26, and is expelled at the nozzle 28, forming a right angle with the inlet). It would have been impermissible hindsight to replace the steam gun of the secondary reference to Rocha with a grip comprising a t-handle extension is mounted to the redirection pipe at a transition between the first direction and the second direction. Please see Weir (US 3326306), for example, for a T-shaped handle and redirection pipe.
For Claim 8: While Schuster (or Schuster in view of Lindsay) and Rocha teach the claimed combination of components of the system for exterminating insects recited in claims 1 & 2, the recitation of the modular tip receiver and the modular tip comprise a sloping external profile cannot be found in the art.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to the disclosures of US 1723955 and US 20130180439 as being similar to the disclosed invention.
The remaining cited references establish the state of the art in insect extermination devices similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643